EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on February 12, 2021, with respect to the objections of claims 2-20 have been fully considered and are persuasive.  The objections have been withdrawn. 
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative William A Zarbis on March 08, 2021.
The application has been amended as follows: 

Claim 11, line 3, “said first threshold” has been amended to “said adapted threshold”.
Claim 16, line 13, “a first plurality of said inputs” has been amended to “a first plurality of inputs”; and line 19, “a second plurality of said inputs” has been amended to “a second plurality of inputs”.

The following is an examiner’s statement of reasons for allowance: Scarpa et al. (US 5,673,293) illustrates a QAM demodulator 100 shown in Figure 1 comprising at least an equalizer 152; a QAM carrier recovery circuit 130; and a slicer 156. Dehghan et al. (US 6,584,151 B1) illustrates a communications receiver in Figure 1 comprising: an equalizer 100; a slicer 102; and a comparator 104. Chmelar et al. (US 2013/0243056 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632